



COURT OF APPEAL FOR ONTARIO

CITATION: Strachan (Re), 2019 ONCA 481

DATE: 20190611

DOCKET: C66283

Feldman, van Rensburg and Huscroft JJ.A.

IN THE MATTER OF: Deron Strachan

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant, Deron Strachan

Gerald Brienza, for the respondent, Her Majesty the
    Queen

Kathryn Hunt, for the Person in Charge of the Centre for
    Addiction and Mental Health

Heard: June 7, 2019

On appeal against the disposition of the Ontario Review
    Board dated, November 15, 2018.

REASONS FOR DECISION

[1]

The
    appellant appeals from the November 15, 2018 Ontario Review Board (the Board)
    disposition ordering his detention pursuant to a hybrid order, which allows him
    to transition from a secure forensic unit to a general forensic unit, with the
    privilege of community living as appropriate.

[2]

The
    appellant was found not criminally responsible on account of mental disorder (NCR)
    on April 2, 2013 for a number of offences including sexual assault. He suffers
    from schizophrenia and experiences a range of symptoms including paranoid
    delusions.

[3]

The
    appellant was on a conditional discharge from May 31, 2016 to November 15,
    2018, but was admitted to the Centre for Addiction and Mental Health (CAMH)
    pursuant to Form 1 under the
Mental Health Act
,
R.S.O. 1990, c. M.7,
after he missed the
    monthly injection of his medication. He was detained in the hospital on a Form
    3 until his release on October 18, 2018. Subsequently, he decompensated rapidly
    and on October 22, 2018 was returned to hospital on a Form 1. He was held on a
    Form 3 and then a Form 4.

[4]

On
    October 18, 2018, the hospital requested an early hearing to review the
    appellants disposition. The Board concluded that the appellant continues to
    represent a significant risk to the safety of the public and that a hybrid
    order was appropriate.

[5]

The
    appellant submits that the Boards decision not to order a conditional
    discharge was unreasonable, describing his failure to take his medication and
    his actions as an aberration and highlighting his prior conditional discharge
    dispositions.

[6]

We
    disagree.

[7]

The
    appellant was returned to his conditional discharge following his first
    discharge from the hospital but decompensated quickly. He demonstrated
    paranoid, aggressive, and threatening behaviour. He was agitated, swore at
    staff, and damaged furniture at the LOFT residence where he used to live. His
    behaviour required not only his return to the hospital, but also his seclusion
    on three occasions while he was hospitalized because of the risk that he posed
    to others.

[8]

The
    Board considered whether a conditional discharge was appropriate, given the
    ability of the appellant to be returned to hospital under the
Mental Health
    Act.
It concluded, in essence, that there was no air of reality to a
    conditional discharge order. This conclusion is well supported in the record.
    The appellant was simply not in a position to be in the community at the time
    of the hearing.

[9]

The
    Boards conclusion that a hybrid order was appropriate and that secure detention
    was required until the appellant was sufficiently stabilized to move to a
    general detention order was reasonable, and there is no basis for this court to
    interfere with it.

[10]

The appeal is
    dismissed.

K. Feldman J.A.

K. van Rensburg J.A.

Grant Huscroft J.A.


